EXHIBIT 10.2

MANAGEMENT SERVICES AGREEMENT

among

DC INDUSTRIAL LIQUIDATING TRUST,

DC LIQUIDATING ASSETS HOLDCO LLC

and

DCG LIQUIDATING ADVISOR LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.      DEFINITIONS

     1   

2.      APPOINTMENT

     5   

3.      DUTIES OF THE ADVISOR

     5   

4.      AUTHORITY OF ADVISOR

     7   

5.      BANK ACCOUNTS

     8   

6.      RECORDS; ACCESS

     8   

7.      LIMITATIONS ON ACTIVITIES

     8   

8.      RELATIONSHIP WITH TRUSTEES

     8   

9.      FEES

     9   

10.    EXPENSES

     10   

11.    OTHER SERVICES

     11   

12.    [RESERVED]

     11   

13.    OTHER ACTIVITIES OF THE ADVISOR

     11   

14.    TERM; TERMINATION OF AGREEMENT

     11   

15.    TERMINATION BY THE PARTIES

     11   

16.    ASSIGNMENT TO AN AFFILIATE

     11   

17.    PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION

     12   

18.    INDEMNIFICATION BY THE TRUST AND HOLDCO

     12   

19.    INDEMNIFICATION BY ADVISOR

     13   

20.    NOTICES

     13   

21.    MODIFICATION

     13   

22.    SEVERABILITY

     13   

23.    CONSTRUCTION

     14   

24.    ENTIRE AGREEMENT

     14   

25.    INDULGENCES, NOT WAIVERS

     14   

26.    GENDER

     14   

27.    TITLES NOT TO AFFECT INTERPRETATION

     14   

28.    EXECUTION IN COUNTERPARTS

     14   



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT, dated as of November 3, 2015 is among DC
Industrial Liquidating Trust, a Maryland statutory trust (the “Trust”), DC
Liquidating Assets Holdco LLC, a Delaware limited liability company (“Holdco”)
and DCG Liquidating Advisor LLC, a Delaware limited liability company.

W I T N E S S E T H

WHEREAS, the Agreement and Plan of Merger, dated July 28, 2015, by and among
Industrial Income Trust Inc. (“IIT”), Western Logistics LLC, a Delaware limited
liability company, and Western Logistics II LLC (the “Merger Agreement”),
provides for the liquidation of the assets of IIT and its subsidiaries not
disposed of in the merger contemplated by the Merger Agreement (such plan of
liquidation, the “Plan”);

WHEREAS, in accordance with the Plan, IIT has transferred its indirect ownership
interests in the Retained Properties (as defined herein) to Holdco, which has
been formed to complete the development, lease-up, operation, sale and
distribution of the proceeds of the sales of the Retained Properties;

WHEREAS, in accordance with the Plan, IIT has transferred the common membership
interests in Holdco to the Trust for the benefit of IIT’s stockholders in
exchange for units of beneficial interest in the Trust, which IIT has
distributed to its stockholders;

WHEREAS, the Trust is the managing member of Holdco and conducts all its
business and holds all investments in Assets through Holdco;

WHEREAS, the Trust and Holdco desire to avail themselves of the experience,
sources of information, advice, assistance and certain facilities of the Advisor
(as defined herein) and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Trustees of the Trust, all as provided herein;

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Trustees, on the terms and conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

1. DEFINITIONS. As used in this Management Services Agreement (the “Agreement”),
the following terms have the definitions hereinafter indicated:

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Trust, Holdco, the Advisor, or any of their Affiliates in
connection with the development or construction of any Asset.

 

1



--------------------------------------------------------------------------------

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Trust, Holdco or the Advisor) in
connection with the development or construction of a Property, including
Construction Fees, if any, nonrecurring management fees, loan fees, points or
any other fees of a similar nature. Excluded shall be development fees and
construction fees paid to any Person not affiliated with the Advisor in
connection with the actual development and construction of a project.

Advisor. DCG Liquidating Advisor LLC, a Delaware limited liability company, any
successor advisor to the Trust, Holdco or any person or entity to which DCG
Liquidating Advisor LLC or any successor advisor subcontracts substantially all
of its functions. Notwithstanding the forgoing, a Person hired or retained by
DCG Liquidating Advisor LLC to perform property and securities management and
related services for the Trust or Holdco that is not hired or retained to
perform substantially all of the functions of DCG Liquidating Advisor LLC with
respect to the Trust or Holdco as a whole shall not be deemed to be an Advisor.

Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent (10%) or more of whose outstanding voting securities
are directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner.

Asset. Any Property or other investment (other than investments in bank
accounts, money market funds or other current assets) owned by the Trust,
directly or indirectly through one or more of its Affiliates.

Asset Management Fee. A fee paid to the Advisor as compensation for services
rendered in connection with the management and Disposition of the Trust’s
Assets.

Board of Trustees or Board. The persons holding such office, as of any
particular time, under the Trust Agreement of the Trust, whether they be
Trustees named therein or additional or successor Trustees.

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct or willful misconduct by the Trust and/or Holdco or the Advisor, as
applicable, or a material breach of this Agreement by the Trust and/or Holdco or
the Advisor, as applicable, which has not been cured within 30 days of such
breach.

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

2



--------------------------------------------------------------------------------

Construction Fees. The term “Construction Fees” shall mean a fee or other
remuneration for acting as general contractor and/or construction manager to
construct improvements, supervise and coordinate projects or provide major
repairs or rehabilitations on a Property.

Contract Purchase Price. The term “Contract Purchase Price” shall mean the
amount actually paid or allocated in respect of (i) the acquisition of a
Property by the Trust or IIT or (ii) the origination or acquisition of
Mortgages, other debt investments or other investments; in each case including
any third party expenses, debt, whether borrowed or assumed, and exclusive of
Acquisition Fees and Acquisition Expenses by the Trust or IIT.

Contract Sales Price. The total consideration paid in connection with a
Disposition, including without limitation, any debt or other liabilities assumed
or taken subject to by an acquirer. Without limiting the generality of the
foregoing, in any transaction involving the acquisition of the equity of the
Trust, Holdco or other selling entity, the Contract Sales Price will be deemed
to include (whether or not expressed in the net per share price), the value
assigned by the applicable buyer to all assets (or the value of such assets
implied by such buyer’s offer) before subtracting liabilities to derive the net
per share purchase price.

Disposition. The term “Disposition” shall include (A) a sale of one or more
Assets, (B) a sale of one or more Assets effectuated either directly or
indirectly through the sale of any entity owning such Assets, including, without
limitation, the Trust or Holdco, or (C) a sale, merger or other transaction in
which the Unitholders either receive, or have the option to receive, cash,
securities redeemable for cash, and/or securities of a publicly traded company.

Distributions. Any distributions of money or other property by the Trust to
owners of Units, including distributions that may constitute a return of capital
for federal income tax purposes.

GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.

Holdco. The term “Holdco” shall have the meaning set forth in the preamble of
this Agreement.

Holdco LLC Agreement. The amended and restated limited liability company
agreement among the Trust and Industrial Income Advisors Group LLC, dated this
date, as it may be amended from time to time.

IIT. The term “IIT” shall have the meaning set forth in the recitals to this
Agreement.

Independent Trustees. The term “Independent Trustees” shall have the meaning set
forth in the Trust Agreement.

Liquidity Event. The term “Liquidity Event” shall include, but shall not be
limited to, (i) a sale, merger or other transaction in which the Unitholders
either receive, or have the option to receive, cash, securities redeemable for
cash, and/or securities of a publicly traded company, and (ii) the sale of all
or substantially all of the Trust’s Assets where Unitholders either receive, or
have the option to receive, cash or other consideration.

 

3



--------------------------------------------------------------------------------

Merger Agreement. The term “Merger Agreement” shall have the meaning ascribed
thereto in the recitals to this Agreement.

Mortgages. In connection with mortgage financing provided, invested in,
participated in or purchased by IIT, all of the notes, deeds of trust, security
interests or other evidences of indebtedness or obligations, which are secured
or collateralized by Real Property owned by the borrowers under such notes,
deeds of trust, security interests or other evidences of indebtedness or
obligations.

Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.

Plan. The term “Plan” shall have the meaning ascribed thereto in the recitals to
this Agreement.

Property or Properties. All or a portion of the Real Property or Real Properties
acquired by the Trust, directly or indirectly through joint venture or
co-ownership arrangements or other partnership or investment entities, including
the Retained Properties.

Real Property. Land, rights in land (including leasehold interests), and any
buildings, structures, improvements, furnishings, fixtures and equipment located
on or used in connection with land and rights or interests in land. Properties
sold by the Trust or any Affiliate to investors in tenancy-in-common interests
(or pursuant to a Delaware statutory trust), beneficial interests in Delaware
statutory trusts, and or similar interests shall be deemed Real Property for the
purposes of this definition so long as (i) such properties are being leased by
the Trust or any Affiliate from the tenancy-in-common (or Delaware statutory
trust) investors, and (ii) such properties are reflected as Assets of the Trust
in accordance with GAAP.

Retained Properties. The Real Properties listed on Appendix A to this Agreement.

Termination Date. The date of termination of this Agreement.

Total Project Cost. With regard to any Real Property acquired prior to or during
the development, construction or improvement stages, all hard and soft costs and
expenses paid or incurred by or on behalf of Holdco, or by or on behalf of IIT
or Holdco prior to the contribution of such Real Property to Holdco, that are in
any way related to the development, construction, improvement or stabilization
(including tenant improvements) of such Real Property, including, but not
limited to, any debt, whether borrowed or assumed, land and construction costs.

Trust. The term “Trust” shall have the meaning set forth in the preamble of this
Agreement.

Trust Agreement. The Agreement and Declaration of Trust of the Trust, as amended
from time to time.

Trustee. A member of the Board of Trustees of the Trust.

Units. The units of beneficial interest of the Trust.

 

4



--------------------------------------------------------------------------------

Unitholders. The holders of the Units.

2. APPOINTMENT. The Trust and Holdco hereby appoint the Advisor to serve as
their advisor on the terms and conditions set forth in this Agreement, and the
Advisor hereby accepts such appointment.

3. DUTIES OF THE ADVISOR. The Advisor undertakes to use its reasonable efforts
to provide asset, development, development and construction oversight and
operating oversight services for the Assets, to assist in the sale of such
Assets, and to provide administrative services to the Trust, Holdco and their
subsidiaries, as determined and adopted from time to time by the Board of
Trustees. In performance of this undertaking, subject to the supervision of the
Board of Trustees and consistent with the provisions of the Trust Agreement and
the Holdco LLC Agreement, and subject to the condition that any investment
advisory services provided with respect to securities shall be provided by a
registered investment adviser, the Advisor shall, either directly or by engaging
an Affiliated or non-Affiliated Person:

(a) provide the daily management for the Trust and Holdco and perform and
supervise the various administrative functions reasonably necessary for the
management of the Trust and Holdco, including, without limitation: (i) provide
or arrange for administrative services and items, legal and other services,
office space, office furnishings, personnel and other items necessary and
incidental to the Trust’s business and operations; (ii) maintain accounting data
and any other information requested concerning the activities of the Trust and
Holdco as shall be required to prepare and to file any required periodic
financial reports with the Securities and Exchange Commission and any other
regulatory agency, including annual financial statements; (iii) oversee tax and
compliance services and risk management services and coordinate with appropriate
third parties, including independent accountants and other consultants, on
related tax matters; (iv) manage and coordinate with the transfer agent the
payment of Distributions to Unitholders; (v) consult with and assist the Board
of Trustees in evaluating and obtaining adequate insurance coverage based upon
risk management determinations; (vi) provide the Board of Trustees with updates
related to the overall regulatory environment affecting the Trust and Holdco, as
well as managing compliance with such matters; (vii) consult with the Board of
Trustees with respect to the governance structure and appropriate policies and
procedures related thereto; (viii) oversee all reporting, record keeping,
internal controls and similar matters in a manner to allow the Trust and Holdco
to comply with applicable law; (ix) manage communications with Unitholders,
including answering phone calls, preparing and sending written and electronic
reports and other communications; and (x) establish technology infrastructure to
assist in providing Unitholder support and service;

(b) investigate, select, and, on behalf of the Trust and Holdco, engage and
conduct business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, real estate management companies,
real estate operating companies, securities investment advisors, mortgagors, and
any and all agents for any of the foregoing, including Affiliates of the
Advisor, and Persons acting in any other capacity deemed by the Advisor
necessary or desirable for the performance of any of the foregoing services,
including but not limited to entering into contracts in the name of the Trust
and Holdco with any of the foregoing;

 

5



--------------------------------------------------------------------------------

(c) consult with the Board of Trustees and officers of the Trust and its
subsidiaries and assist the Board of Trustees in the formulation and
implementation of the Trust’s financial policies, and, as necessary, furnish the
Board of Trustees with advice and recommendations with respect to the making of
investments consistent with the purpose, investment objectives and policies of
the Trust and in connection with any borrowings proposed to be undertaken by the
Trust and/or Holdco;

(d) subject to the provisions of Paragraphs 3(e) and 4 hereof, (i) arrange for
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, or otherwise deal with, investments; and
(ii) enter into leases and service contracts for Properties and, to the extent
necessary, perform all other operational functions for the maintenance and
administration of such Properties;

(e) obtain the prior approval of the Board, any particular Trustees specified by
the Board or any committee of the Board, as the case may be, for any and all
Dispositions of Real Properties;

(f) make Dispositions of Assets within the discretionary limits and authority as
granted by the Board;

(g) negotiate on behalf of the Trust and Holdco with banks or lenders for loans
to be made to the Trust and Holdco, or obtain loans for the Trust and Holdco,
but in no event in such a way so that the Advisor shall be acting as
broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Trust or Holdco;

(h) obtain reports (which may but are not required to be prepared by the Advisor
or its Affiliates), where appropriate, concerning the value of investments of
the Trust and/or Holdco in Assets;

(i) from time to time, or at any time reasonably requested by the Board of
Trustees, make reports to the Board of Trustees of its performance of services
to the Trust and Holdco under this Agreement, including reports with respect to
potential conflicts of interest involving the Advisor or any of its Affiliates;

(j) provide the Trust and Holdco with all necessary cash management services;

(k) consult with the Board of Trustees and provide assistance with the
evaluation and approval of potential Dispositions or other Liquidity Events;

(l) structure and negotiate the terms and conditions of transactions pursuant to
which Dispositions may be made;

(m) do all things necessary to assure its ability to render the services
described in this Agreement;

 

6



--------------------------------------------------------------------------------

(n) deliver to or maintain on behalf of the Trust copies of all appraisals
obtained in connection with the investments in Real Properties and all
valuations of other Assets as may be required to be obtained by the Board;

(o) before such transactions are completed, notify and obtain the approval of a
majority of the Board of Trustees (including a majority of the Independent
Trustees) for all non-affiliated Dispositions of Properties; and

(p) before such transactions are completed, notify and obtain the approval of a
majority of the Board of Trustees (including a majority of the Independent
Trustees) for all affiliated transactions.

Notwithstanding the foregoing, the Advisor may delegate any or all of the
foregoing duties to any Person so long as the Advisor or any Affiliate remains
responsible for the performance of the duties set forth in this Paragraph 3,
subject to the prior consent of the Trust if all or substantially all of such
duties are delegated to a Person that is not an Affiliate.

4. AUTHORITY OF ADVISOR.

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Paragraph 4 and in Paragraph 7), and subject to the continuing and
exclusive authority of the Board of Trustees over the management of the Trust,
the Board of Trustees hereby delegates to the Advisor the authority to
(1) structure the terms and conditions of transactions pursuant to which
investments will be made or disposed of for the Trust and Holdco, (2) dispose of
investments in compliance with the purpose, investment objectives and policies
of the Trust and Holdco, (3) arrange for financing or refinancing for Assets,
(4) enter into leases and service contracts for Properties, (5) oversee
Affiliated and non-Affiliated property managers who perform services for the
Trust or Holdco, (6) oversee Affiliated and non-Affiliated Persons with whom the
Advisor contracts to perform certain of the services required to be performed
under this Agreement, (7) manage communications with Unitholders, and (8) manage
public reporting, internal controls, accounting and other record-keeping
functions and general corporate services for the Trust and Holdco.

(b) In connection with a proposed transaction, the Advisor will deliver to the
Board or to any delegated committee of the Board or other group of Trustees, as
the case may be all documents and other information required by them to properly
evaluate the proposed transaction.

The prior approval of a majority of the Board of Trustees (including a majority
of the Independent Trustees) will be required for each transaction to which the
Advisor or its Affiliates is a party. The Board of Trustees may, at any time
upon the giving of written notice to the Advisor, modify or revoke the authority
set forth in this Paragraph 4. If and to the extent the Board so modifies or
revokes the authority contained herein, the Advisor shall henceforth submit to
the Board for prior approval such proposed transactions involving investments in
Assets as thereafter require prior approval, provided however, that such
modification or revocation shall be effective upon receipt by the Advisor and
shall not be applicable to investment transactions to which the Advisor has
committed the Trust prior to the date of receipt by the Advisor of such
notification.

 

7



--------------------------------------------------------------------------------

5. BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Trust and/or Holdco or in the
name of the Trust and Holdco and may collect and deposit into any such account
or accounts, and disburse from any such account or accounts, any money on behalf
of the Trust and/or Holdco, under such terms and conditions as the Board of
Trustees may approve, provided that no funds shall be commingled with the funds
of the Advisor; and the Advisor shall from time to time render appropriate
accountings of such collections and payments to the Board of Trustees and to the
auditors of the Trust.

6. RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
of Trustees and by counsel, auditors and authorized agents of the Trust, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Trust and Holdco.

7. LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) subject the Trust to regulation
under the Investment Company Act of 1940, as amended or (b) violate any law,
rule, regulation or statement of policy of any governmental body or agency
having jurisdiction over the Trust or its Units, or otherwise not be permitted
by the Trust Agreement of the Trust, except if such action shall be ordered by
the Board of Trustees, in which case the Advisor shall notify promptly the Board
of Trustees of the Advisor’s judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Board of Trustees. In such event the Advisor shall have no
liability for acting in accordance with the specific instructions of the Board
of Trustees so given. Notwithstanding the foregoing, the Advisor, its members,
managers, directors, officers, employees and stockholders, and members,
managers, stockholders, directors and officers of the Advisor’s Affiliates,
shall not be liable to the Trust or to the Board of Trustees or Unitholders for
any act or omission by the Advisor, its members, managers, directors, officers
or employees, or stockholders, members, managers, directors or officers of the
Advisor’s Affiliates taken or omitted to be taken in the performance of their
duties under this Agreement except as provided in Paragraph 19 of this
Agreement.

8. RELATIONSHIP WITH TRUSTEES. Subject to Paragraph 7 of this Agreement,
members, managers, directors, officers and employees of the Advisor or an
Affiliate of the Advisor or any corporate parents of an Affiliate, may serve as
a Trustee and as officers of the Trust and its subsidiaries, except that no
member, manager, director, officer or employee of the Advisor or its Affiliates
who also is a Trustee or officer of the Trust or its subsidiaries shall receive
any compensation from the Trust for serving as a Trustee or officer of the Trust
or its subsidiaries other than reasonable reimbursement for travel and related
expenses incurred in attending meetings of the Board of Trustees and no such
Trustee shall be deemed an Independent Trustee for purposes of satisfying the
Trustee independence requirement set forth in the Trust Agreement.

 

8



--------------------------------------------------------------------------------

9. FEES.

(a) Acquisition Fees. The Advisor shall receive Acquisition Fees in connection
with each Asset developed on the Trust’s and/or Holdco’s behalf. In connection
with providing services related to the development, construction, improvement or
stabilization, including tenant improvements, of Real Properties (collectively,
“Development Services”) or overseeing the provision of these services by third
parties on behalf of the Trust (“Development Oversight Services”), the
Acquisition Fee (the “Development Acquisition Fee”) will be an amount that will
equal up to 4.0% of Total Project Cost of such Real Property. Any Acquisition
Fees payable hereunder shall be cumulative, taking into account amounts of
Acquisition Fees paid or incurred by or on behalf of IIT or Holdco to any
Affiliate of the “Advisor” prior to the contribution of such Real Property to
Holdco. If the Advisor engages a third party to provide Development Services
directly to the Trust, the third party will be compensated directly by the
Trust, and the Advisor will receive the Development Acquisition Fee if it
provides the Development Oversight Services. Acquisition Fees associated with a
given Asset shall be calculated in the currency used to acquire such Asset and
payable in U.S. dollars. Acquisition Fees shall be paid as costs are incurred.
The total of all Acquisition Fees and Acquisition Expenses payable with respect
to any Asset, including any Development Acquisition Fees, shall not exceed 6% of
the Contract Purchase Price or the Total Project Cost (as applicable) of such
Asset unless fees in excess of such amount are approved by a majority of the
Board of Trustees, including a majority of the Independent Trustees.

(b) Asset Management Fee. The Advisor shall receive the Asset Management Fee as
partial compensation for services rendered in connection with the management and
Disposition of the Trust’s Assets. The Asset Management Fee shall be payable by
the Trust in cash, and may be deferred, in whole or in part, from time to time,
by the Advisor (without interest). The Asset Management Fee shall consist of
(i) a monthly fee equal to one-twelfth of 0.80% of the aggregate cost (before
non-cash reserves and depreciation) of each Real Property determined on a
cumulative basis taking into account amounts paid or incurred by or on behalf of
IIT or Holdco prior to the contribution of such Real Property to Holdco and any
subsequent investments by Holdco and (ii) in connection with a Disposition, a
fee equal to 2.0% of the Contract Sales Price. With the exception of any portion
of the Asset Management Fee related to a Disposition, which shall be payable at
the time of such Disposition, the Asset Management Fee shall be payable on the
1st day of each month.

(c) Loans from Affiliates. The Advisor or any Affiliate thereof may not make any
loan to the Trust or Holdco unless a majority of the Board of Trustees
(including a majority of the Independent Trustees) approve the loan as being
fair, competitive, and commercially reasonable and no less favorable to the
Trust or Holdco than loans between unaffiliated parties under the same
circumstances.

(d) Exclusion of Certain Transactions. In the event the Trust or Holdco shall
propose to enter into any transaction with the Advisor, a Trustee or any
Affiliate thereof, then such transaction shall be approved by a majority of the
Board of Trustees (including a majority of the Independent Trustees) as fair and
reasonable to the Trust.

 

9



--------------------------------------------------------------------------------

10. EXPENSES.

(a) In addition to the compensation paid to the Advisor pursuant to Paragraph 9
hereof and subject to the limitations below, the Trust or Holdco shall pay
directly or reimburse the Advisor for all of the expenses paid or incurred by
the Advisor in connection with the services it provides to the Trust and Holdco
pursuant to this Agreement, including, but not limited to:

(i) Acquisition Expenses;

(ii) the actual cost of goods and services used by the Trust and obtained from
Persons not affiliated with the Advisor, other than Acquisition Expenses,
including brokerage fees paid in connection with the purchase and sale of any
securities;

(iii) interest and other costs for borrowed money, including discounts, points
and other similar fees;

(iv) taxes and assessments on income of the Trust or Assets and any other taxes
otherwise imposed on the Trust;

(v) costs associated with insurance required in connection with the business of
the Trust or by the officers and Trustees;

(vi) expenses of managing and operating Assets owned by the Trust, whether
payable to an Affiliate of the Trust or a non-affiliated Person;

(vii) all expenses in connection with payments to the Trustees and meetings of
the Trustees and Unitholders;

(viii) expenses associated with a Disposition or Liquidity Event;

(ix) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Trust to the Unitholders;

(x) expenses of organizing, revising, amending, converting, modifying, or
terminating the Trust or the Trust Agreement;

(xi) expenses of maintaining communications with Unitholders, including the cost
of preparation, printing, and mailing annual reports and other Unitholder
reports, proxy statements and other reports required by governmental entities;

(xii) administrative service expenses (including related personnel costs)
relating to, among other things, the services set forth in Paragraph 3(a)
hereof); provided, however, that no reimbursement shall be made for costs of
personnel to the extent that such personnel perform services in transactions for
which the Advisor receives a separate fee;

(xiii) audit, accounting and legal fees and other fees for professional services
relating to the operations of the Trust and all such fees incurred at the
request, or on behalf of, the Independent Trustees or any committee of the Board
of Trustees;

 

10



--------------------------------------------------------------------------------

(xiv) out-of-pocket costs for the Trust to comply with all applicable laws,
regulations and ordinances; and

(xv) all other costs incurred by the Advisor in performing its duties hereunder.

(b) Expenses incurred by the Advisor on behalf of the Trust and Holdco and
payable pursuant to this Paragraph 10 shall be reimbursed no less than monthly
to the Advisor. The Advisor shall prepare a statement documenting the expenses
of the Trust and Holdco and the calculation of the Asset Management Fee during
each quarter, and shall deliver such statement to the Trust and Holdco within 45
days after the end of each quarter.

11. OTHER SERVICES. Should the Board of Trustees request that the Advisor or any
director, officer or employee thereof render services for the Trust and Holdco
other than set forth in Paragraph 3, such services shall be separately
compensated at such rates and in such amounts as are agreed by the Advisor and
the Independent Trustees of the Trust, subject to the limitations contained in
the Trust Agreement, and shall not be deemed to be services pursuant to the
terms of this Agreement.

12. [RESERVED]

13. OTHER ACTIVITIES OF THE ADVISOR. Nothing herein contained shall prevent the
Advisor or any of its Affiliates from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons and the management of other programs advised, sponsored or organized by
the Advisor or its Affiliates; nor shall this Agreement limit or restrict the
right of any member, manager, director, officer, employee, or stockholder of the
Advisor or its Affiliates to engage in or earn fees from any other business or
to render services of any kind to any other partnership, corporation, firm,
individual, trust or association and earn fees for rendering such services.

14. TERM; TERMINATION OF AGREEMENT. This Agreement shall continue in force
throughout the duration of the existence of the Trust and shall terminate as of
the date of termination of the Trust.

15. TERMINATION BY THE PARTIES. This Agreement may be terminated immediately by
the Trust and/or Holdco or the Advisor for Cause (subject to any applicable cure
period).

16. ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor to
an Affiliate or Affiliates with the approval of a majority of the Board of
Trustees (including a majority of the Independent Trustees). The Advisor may
assign any rights to receive fees or other payments under this Agreement to any
Person without obtaining the approval of the Board of Trustees. This Agreement
shall not be assigned by the Trust or Holdco without the consent of the Advisor,
except in the case of an assignment by the Trust or Holdco to a corporation,
limited partnership or other organization which is a successor to all of the
assets, rights and obligations of the Trust or Holdco, in which case such
successor organization shall be bound hereunder and by the terms of said
assignment in the same manner as the Trust and Holdco are bound by this
Agreement.

 

11



--------------------------------------------------------------------------------

17. PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Trust or Holdco within 30 days after the effective date of such
termination all unpaid reimbursements of expenses and all earned but unpaid fees
payable to the Advisor prior to termination of this Agreement.

(b) The Advisor shall promptly upon termination:

(i) pay over to the Trust and Holdco all money collected and held for the
account of the Trust and Holdco pursuant to this Agreement, after deducting any
accrued compensation and reimbursement for its expenses to which it is then
entitled;

(ii) deliver to the Board of Trustees a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Trustees;

(iii) deliver to the Board of Trustees all Assets and documents of the Trust and
Holdco then in the custody of the Advisor; and

(iv) cooperate with the Trust and Holdco to provide an orderly management
transition.

18. INDEMNIFICATION BY THE TRUST AND HOLDCO. The Advisor and its Affiliates, and
the employees, managers and agents of the Advisor and its Affiliates (each an
“Indemnified Person” and collectively the “Indemnified Persons”), shall, to the
fullest extent permitted by law, be indemnified out of the Property against all
claims, actions, liabilities and expenses, including amounts paid in
satisfaction of judgments, in compromise or as fines and penalties, and counsel
fees, reasonably incurred by the Indemnified Persons in connection with the
defense or disposition of any action, suit or other proceeding by the Trust, the
Holdco or any other Person, whether civil or criminal, in which the Indemnified
Person may be involved or with which the Indemnified Person may be threatened:
(i) in the case of the Advisor or its affiliates, while in office or thereafter,
by reason of such Indemnified Peron being or having been the Advisor or
Affiliate of the Advisor, including, without limitation, in connection with or
arising out of any action, suit or other proceeding based on any alleged breach
of duty, neglect, error, misstatement, misleading statement, omission or act of
any such the Advisor or Affiliate of the Advisor, employee or agent in such
capacity; and (ii) in the case of any employees, managers and agents of the
Advisor and its Affiliates, by reason of any such Person exercising or failing
to exercise any right or power hereunder. The rights accruing to any Indemnified
Person under these provisions shall not exclude any other right to which the
Indemnified Person may be lawfully entitled; provided that no Indemnified Person
may satisfy any right of indemnity or reimbursement granted herein, or to which
the Indemnified Person may be otherwise entitled, except out of the Property.
The Trust or Holdco may make advance payments in connection with indemnification
under this Section 18, provided that the Indemnified Person shall have given a
written undertaking to repay any amount advanced to the Indemnified Person and
to reimburse the Trust or Holdco, as applicable, in the event that it is
subsequently determined that the Indemnified Person is not entitled to such
indemnification. The Trust and Holdco shall purchase such insurance as they
believe, in the exercise of their discretion, adequately insures that each
Indemnified Person shall be indemnified against any such claims, actions,
liabilities and

 

12



--------------------------------------------------------------------------------

expenses pursuant to this Section18. Nothing contained herein shall restrict the
right of the Trust or Holdco to indemnify or reimburse such Indemnified Person
in any proper case, even though not specifically provided for herein, nor shall
anything contained herein restrict the right of any such Indemnified Person to
contribution under applicable law.

19. [RESERVED]

20. NOTICES. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Trust Agreement or
accepted by the party to whom it is given, and shall be given by being delivered
by hand or by overnight mail or other overnight delivery service to the
addresses set forth herein:

To the Trustees and to the Trust:

DC Industrial Liquidating Trust

518 17th Street

17th Floor

Denver, CO 80202

To Holdco:

DC Liquidating Assets Holdco LLC

518 17th Street

17th Floor

Denver, CO 80202

To the Advisor:

DCG Liquidating Advisor LLC

518 17th Street

17th Floor

Denver, CO 80202

Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Paragraph 20.

21. MODIFICATION. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.

22. SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

13



--------------------------------------------------------------------------------

23. CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado.

24. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

25. INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

26. GENDER. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

27. TITLES NOT TO AFFECT INTERPRETATION. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

28. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Management Services
Agreement as of the date and year first above written.

 

THE TRUST:

 

DC INDUSTRIAL LIQUIDATING TRUST

By:   /s/ Joshua J. Widoff Name:   Joshua J. Widoff Title:   Executive Vice
President, Secretary & General Counsel

HOLDCO:

 

DC LIQUIDATING ASSETS HOLDCO LLC

 

By DC Industrial Liquidating Trust, its managing member

By:   /s/ Joshua J. Widoff Name:   Joshua J. Widoff Title:   Executive Vice
President, Secretary & General Counsel

THE ADVISOR:

 

DCG LIQUIDATING ADVISOR LLC

By:   /s/ Gary M. Reiff Name:   Gary M. Reiff Title:   Executive Vice
President & General Counsel

[Signature page to Management Services Agreement]



--------------------------------------------------------------------------------

APPENDIX A

RETAINED PROPERTIES

 

Retained Property

  

Property

Company

  

Location

  

City

  

State

  

Zip

Code

Bluegrass DC II    IIT Bluegrass DC II LLC    NW corner of McFarland Parkway and
McGinnis Ferry Road    Alpharetta    GA    30005 Redlands Distribution Center   
IIT Redlands DC LP    NE Corner W. Lugonia and California St.    Redlands    CA
   92374 Cajon DC    IIT Cajon DC LP    6207 N. Cajon Boulevard    San
Bernardino    CA    92407 Lehigh Valley Crossing DC I    IIT Lehigh Valley
Crossing DC I LLC    2929 Schoeneck Road    Macungie    PA    18062 Lehigh
Valley Crossing DC II    IIT Lehigh Valley Crossing DC II LLC    3100 Alburtis
Rd    Macungie    PA    18062 Lehigh Valley Crossing DC III    IIT Lehigh Valley
Crossing DC III LLC    2918 Schoeneck Rd    Macungie    PA    18062 Tamarac
Commerce Center II    IIT Tamarac Commerce Center II LLC    6201 North Nob Hill
Rd    Tamarac    FL    33321 Tamarac Commerce Center III    IIT Tamarac Commerce
Center III LLC    6900 Hiatus Rd    Tamarac    FL    33321 Miami DC III    IIT
Miami DC III LLC    11001 NW 124th St    Medley    FL    33178 Miami DC III Land
Bank    IIT Miami DC III Land LLC    10910 NW 124th St    Medley    FL    33178
Miami DC IV    IIT Miami DC IV LLC    11040 NW 124th St    Medley    FL    33178